 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 52 
In the House of Representatives, U. S.,

January 14, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2) to amend title XXI of the Social Security Act to extend and improve the Children's Health Insurance Program, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2) to amend title XXI of the Social Security Act to extend and improve the Children's Health Insurance Program and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Energy and Commerce and the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit. 
 
Lorraine C. Miller,Clerk.
